         Case 1:18-cv-02563-APM Document 29 Filed 07/23/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________
                                   )
JUDICIAL WATCH, INC.,              )
                                   )
      Plaintiff,                   )
                                   )
v.                                 ) Civil Action No. 18-02563 APM
                                   )
DEPARTMENT OF JUSTICE,             )
                                   )
      Defendant.                   )
                                   )


                                        JOINT STATUS

       Pursuant to this Court’s June 22, 2020 Order, the parties provide the following update.

Defendant has resumed processing and has, as of the date of this filing reviewed 2017 pages and

released 25 pages. Defendant has a planned another release on or before July 31 2020.

The Parties request to be allowed to file a Joint Status report on or before August 24, 2020.


Dated: July 23, 2020



                                              Respectfully Submitted,


                                              /s/ James F. Peterson
                                              James F. Peterson
                                              D.C. Bar No. 450171
                                              425 Third Street S.W., Suite 800
                                              Washington, DC 20024
                                              (202) 646-5175
                                              jpeterson@judicialwatch.org

                                              Counsel for Plaintiff
Case 1:18-cv-02563-APM Document 29 Filed 07/23/20 Page 2 of 3




                           MICHAEL R. SHERWIN
                           Acting United States Attorney


                           DANIEL F. VAN HORN, DC Bar #924092
                           Chief, Civil Division


                           /s
                           BENTON G. PETERSON, BAR # 1029849
                           Assistant United States Attorney
                           555 4th Street, N.W. – Civil Division
                           Washington, D.C. 20530
                           (202) 252-2534




                                2
Case 1:18-cv-02563-APM Document 29 Filed 07/23/20 Page 3 of 3




                              1
